Citation Nr: 0407438	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  99-20 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for right ear hearing loss 
claimed as secondary to service-connected trigeminal 
neuralgia.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and her spouse





ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1973 to 
February 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Manchester Regional Office (RO).  

As set forth below, the issue is being remanded to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify the veteran and her representative if further action 
is required on her part.  



REMAND

The veteran alleges that she is suffering from increasingly 
severe right ear hearing loss resulting from treatment for 
her service-connected trigeminal neuralgia.  The veteran must 
be afforded an appropriate VA medical examination to 
determine whether she suffers from right ear hearing loss 
disability and, if so, whether such hearing loss resulted 
from treatment for trigeminal neuralgia.  

Furthermore, the RO should obtain all pertinent medical 
records from the Boston VA Medical Center (MC) dated from 
October 2003, records from the Jamaica Plain VAMC, records 
from the Lahey Clinic dated from May 2002, and records St. 
Elizabeth's Medical Center dated from April 1999.  

The RO must ensure that the veteran has been adequately 
apprised of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) to include her and VA's respective 
responsibilities as to obtaining and furnishing relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  The 
RO must ensure that the veteran is 
informed about her and VA's respective 
responsibilities as to obtaining and 
furnishing evidence.  

2.  The RO should obtain relevant medical 
records from the Boston VAMC dated from 
October 2003 and relevant medical records 
from the Jamaica Plain VAMC that are not 
already associated with the claims file.  

3.  After securing the necessary release, 
the RO should make reasonable efforts to 
obtain medical records from the Lahey 
Clinic dated from May 2002 and records 
from the St. Elizabeth's Medical Center 
dated from April 1999.  

4.  The veteran should be afforded an 
appropriate VA medical examination to 
determine whether she suffers from right 
ear hearing loss disability for VA 
compensation purposes.  If so, the 
examiner must provide an opinion 
regarding the etiology of such hearing 
loss.  Specifically, the examiner should 
comment on the relationship, if any, 
between any right ear hearing loss and 
treatment for trigeminal neuralgia.  A 
rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.  

5.  The RO should inform the veteran that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of her 
claim.  38 C.F.R. § 3.655 (2003).  

6.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested medical examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




